Citation Nr: 1524791	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO, in pertinent part, denied service connection for multiple sclerosis, to include as due to exposure to herbicides.

In February 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.

During the February 2015 hearing, the undersigned agreed to hold the record open for a period of 90 days to allow for the submission of additional evidence.  However, no further evidence has been received.

This appeal is being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty during active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, if a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and multiple sclerosis is manifested to a compensable degree during the seven-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for multiple sclerosis may also be established under 38 C.F.R. § 3.303(b) by (1) evidence of (a) multiple sclerosis shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (b) subsequent manifestations of multiple sclerosis, or (2) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Ordinarily, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2014).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

During the February 2015 hearing on appeal, the Veteran testified that he had been treated by a Dr. K. Virley for approximately the last 20 years.  Because the records from Dr. Virley could contain information bearing on the outcome of the Veteran's claim (including, for example, earlier references to symptomatic manifestations of multiple sclerosis), efforts should be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

Records from the VA Ambulatory Care Center (ACC) in Sepulveda, California, dated in October 2005, indicate that the Veteran was seen in neurology in the emergency department at the VA Medical Center (VAMC) in West Los Angeles, California, in August 2005.  Thus far, it does not appear that efforts have been made to obtain the records of the August 2005 visit.  Because such records, if procured, could contain information bearing on the Veteran's claim, efforts should be made to obtain those records as well.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The medical evidence clearly establishes that the Veteran has been diagnosed with multiple sclerosis.  As noted previously, one question that needs to be addressed is whether prodromal symptoms of multiple sclerosis were manifested within seven years of the Veteran's discharge from service.  Because that question is medical in nature, an examination is required.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that the most recent record of the Veteran's treatment through the VA Greater Los Angeles Healthcare System-including the VA ACC in Sepulveda, California, and VAMC in West Los Angeles, California-is dated January 10, 2012.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claim on appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell, supra.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for copies of all clinical records in the possession of Dr. K. Virley, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal; particularly any care providers who may have treated him between 1968 and 1975 (the seven-year presumptive period for multiple sclerosis).  If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to the treatment the Veteran reportedly received in the emergency department at the VAMC in West Los Angeles, California, in August 2005, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VA Greater Los Angeles Healthcare System-including the VA ACC in Sepulveda, California, and the VAMC in West Los Angeles, California-since January 10, 2012, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a neurological examination.  The examiner should review the evidence contained in the Veteran's electronic (VBMS and Virtual VA) files.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that multiple sclerosis had its onset in service or is otherwise attributable thereto, to include as a result of in-service exposure to herbicides or concussive blasts from artillery.  In so doing, the examiner should presume that the Veteran was, in fact, exposed to herbicides and concussive blasts during service, as alleged.

The examiner should also provide an opinion as to whether it is at least as likely as not that prodromal symptoms of multiple sclerosis were manifested within seven years of the Veteran's discharge from service.

A complete rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

